Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 1of22 Pageid#: 1

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE EASTERN DISTRICT OF TEXAS- pct DISTRICT COURT

TERN DISTRICT OF TEX.\.5

TEXARKANA DIVISION
JAN 17 2019
UNITED STATES OF AMERICA §

BY
v. § No. 5:19-CR- 23 DEPUTY.
§ ws [Cm Lx

 

Cr Orn rn On SO? SOD ©

MICHELLE COPPOLA (03)

INDICTMENT
THE UNITED STATES GRAND JURY CHARGES:

General Allegations

At all times relevant to this indictment:

eee
RE sic in or around Lagos, Nigeria, New Orleans, Louisiana (within
the Eastern District of Louisiana), Dallas, Texas (within the Northern District of Texas),
and Houston, Texas (within the Southern District of Texas).
ae; in or around Texarkana. Texas (within the
Eastern District of Texas).
2

a. Michelle Coppola (Coppola) resided in or around Roanoke, Virginia

(within the Western District of Virginia).

Indictment — Page |
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 2 of 22 Pageid#: 2

4. Bank of America was a “financial institution,” as defined by Title 18, United
States Code, Section 1956. It was based in Charlotte, North Carolina, within the Western
District of North Carolina.

5. Capital One, NA was a “financial institution,” as defined by Title 18, United
States Code, Section 1956. It was based in McLean, Virginia, within the Eastern District
of Virginia.

6. Capital One 360 was a “financial institution,” as defined by Title 18, United
States Code, Section 1956. It was based in McLean, Virginia, within the Eastern District
of Virginia.

de Domino Federal Credit Union was a “financial institution,” as defined by
Title 18, United States Code, Section 1956. It was based in Texarkana, Texas, within the
Eastern District of Texas.

8. First National Bank, now Arvest Bank, was a “financial institution,” as
defined by Title 18, United States Code, Section 1956. It was based in Paragould,
Arkansas, within the Eastern District of Arkansas.

9. Red River Employees Federal Credit Union was a “financial institution,” as
defined by Title 18, United States Code, Section 1956. It was based in Texarkana, Texas,
within the Eastern District of Texas.

10. Regions Bank was a “financial institution,” as defined by Title 18, United
States Code, Section 1956. It was based in Birmingham, Alabama, within the Northern

District of Alabama.

Indictment — Page 2
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 3 of 22 Pageid#: 3

11. | Woodforest National Bank was a “financial institution,” as defined by Title
18, United States Code, Section 1956. It was based in The Woodlands, Texas, within the
Southern District of Texas.

12. Zions First National Bank was a “financial institution,” as defined by Title
18, United States Code, Section 1956. It was based in Salt Lake City, Utah, within the

District of Utah.

COUNT 1
Violation: 18 U.S.C. § 371
(Conspiracy)
l. The General Allegations section of this Indictment is realleged and

incorporated by reference as though fully set forth herein.
2 From in or about August 2012, and continuing through in or about May

2014, the exact dates being unknown to the Grand Jury, in the Eastern District of Texas,

ae Michelle Coppola, along with others,

both known and unknown to the Grand Jury, did knowingly and willfully combine,
conspire, confederate, and agree to commit the offense of theft of public money, in
violation of 18 U.S.C. § 641.

Object of the Conspiracy
2. It was the purpose and object of the conspiracy for the defendants and their
co-conspirators to unlawfully and unjustly enrich themselves by obtaining federal income

tax refunds from the Internal Revenue Service to which they were not entitled.

Indictment — Page 3
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 4 of 22 Pageid#: 4

Manner and Means of the Conspiracy

The manner and means by which the defendants and their co-conspirators sought to
accomplish the object and purpose of the conspiracy included, among others, the following:

4. The defendants and their co-conspirators devised and carried out a scheme
to steal money from the IRS through the filing of false federal individual income tax
returns.

ds The defendants and their co-conspirators received stolen money from the IRS
and concealed the receipt of such stolen money.

6. ae. other co-conspirators obtained the means of identification

of other persons, including their names and Social Security numbers.

7. ae: other co-conspirators used the means of identification of
other persons to create and prepare fraudulent income tax returns and false Form W-2 and
Form W-2G statements, which contained fictitious wage, withholding, and winnings
amounts, as well as other false information. F urther i 1 other co-
conspirators filed and caused to be filed with the IRS false federal individual income tax
returns, which claimed tax refunds were owed.

8. ae: other co-conspirators communicated by email and instant
messaging with individuals within the United States in order to secure their assistance in
transferring stolen money.

9, BE oppota. and other co-conspirators both known and unknown to
the Grand Jury, opened and maintained accounts at various financial institutions for the
receipt and deposit of stolen tax refunds.

Indictment — Page 4
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 5of22 Pageid#: 5

10. ‘For tax years 2011, 2012, and 2013, the defendants,

Coppola, and their co-conspirators stole money from the IRS and received stolen money
from the IRS associated with approximately 153 false federal individual income tax
returns, which claimed approximately $1,117,697.00 in tax refunds were owed.

11. I oppor. and their co-conspirators used the stolen tax
refunds for their personal benefit, as well as that of others.

Overt Acts

12. In furtherance of the conspiracy thereof and to effect the objects thereof, the
following overt acts, among others, were committed, or caused to be committed, in the
Eastern District of Texas, and elsewhere, specifically on or about the dates specified below
in the refund deposit date column, EE oppo. and their co-
conspirators knowingly stole and converted to their own use and the use of others, and
knowingly received, concealed, and retained for their own use and the use of others, money
belonging to the IRS knowing the same to have been stolen and converted as detailed in

the following table:

 

 

 

 

 

 

 

 

 

 

 

 

 

Overt | Taxpayers’ 1 On or About Refund Per
Act Names Filing Date! Return?
a. TL.&M.W. | 10/3/2012 7,696.00
ob. | JIR&IR. 10/4/2012 6.496.00
ee | LW.&R.W. | 10/14/2012 8,569.00
| d. | DB.&GR. 11/6/2012 7,775.00
|e. S.Z. & R.O 11/8/2012 8,679.00
| f. | MW.& WB. 11/9/2012 8,738.00
 g. F.N. & G.S. 11/21/2012 8,762.00

 

 

 

 

 

 

 

 

 

' The Filing Date is the date the fraudulent tax return was filed with the IRS.
? The Refund Amount Per Return is the total refund claimed in United States Dollars (USD) on the
fraudulent tax return.

Indictment — Page 5
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 6 of 22 Pageid#: 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Overt | Taxpayers’ On or About | Refund Per
Act Names Filing Date! Return?
h. R.C, & KC. 2/6/2013 6,287.00
L. M.A. 2/14/2013 2,106.00
j- R.P. & DS. 2/17/2013 6,602.00
k. B.Y. & S.H. 2/21/2013 7,583.00
I. R.O. & S.Z. 2/27/2013 7,702.00
m. P.C. & HLA. 3/1/2013 7,857.00
n. J.O. & J.P. 3/1/2013 7,947.00
0. N.C, & T.G. 3/2/2013 8,249.00
p. S.H. & M.G. 3/3/2013 8,226.00
q. P.M. & M.M. 4/1/2013 8,842.00
r. J.G. & D.G. 4/2/2013 9,445.00
S. DJ. 4/5/2013 4,033.00
t. D.B. & A.B. 5/14/2013 7,416.00
u. A.W. & N.D. 5/21/2013 4,446.00
V. R.M. & M.M. 5/23/2013 8,720.00
W. R.T. & R.T. 5/28/2013 8,359.00
x. TL. & IE. 6/6/2013 8,298.00
y. J.B. & T.E.. 6/9/2013 6,830.00
Z. R.W. & J.P. 6/10/2013 6,905.00
aa. A.P. & S.R. 6/18/2013 N/A
bb. JH. & J. M. 6/21/2013 8,420.00
ce. J.H. & L.H. 7/2/2013 8,438.00
dd. FS. & L.J. 7/9/2013 8,386.00
ee. E.G. & J.G. 7/9/2013 7,374.00
ff. A.G. 7/11/2013 2,807.00
gg. C.B. & A.G. 7/16/2013 7,451.00
bh. J de 8 dade 7/22/2013 8,031.00
ii. JS. & LS. 8/21/2013 4257.00
ij. M.O. & M.O. 8/23/2013 4594.00
kk. R.A. 9/4/2013 3740.00
Il. RL. & L.L. 10/8/2013 4501.00
mm. M.P. & J.P. 1/31/2014 3717.00
nn. V.L. & S.L. 1/31/2014 4156.00
00. R.M. & J.M. 2/1/2014 4543.00
pp. T.T. & M.T. 2/1/2014 6582.00
qq. J.R. 2/2/2014 4235.00
rr. A.T. & J.T. 2/2/2014 6617.00

 

Indictment — Page 6

 
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 7 of 22 Pageid#: 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Overt | Taxpayers’ On or About | Refund Per
Act Names Filing Date' | Return?
ss. A.B. & P.B. _2/7/2014 5751.00
tt. T.B. & P.B. 2/10/2014 6838.00
wu | FPE&JE. 2/12/2014 6007.00
w. | K.F.&S.M. 2/13/2014 5542.00
ww. | AP&AP. 2/15/2014 5811.00
XX. A.S. & M.S. 2/16/2014 6842.00
yy: T.E. & MLE. 2/16/2014 6689.00
ZZ. E.T.. AT, 2/16/2014 6837.00
aaa. B.C. & C.C. 2/16/2014 | 7244.00

bbb. | E.E. & SE. 2/16/2014 | ~———: 6637.00

 

 

13. On or about the dates identified in the following table opened the

respective bank accounts:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date
Opened Financial Institution _ Account No.
4/3/2008 7 Zions First National Bank - XXXx987
6/6/2012 | Red River Employees Federal Credit Union | _xxxx00-2
6/12/2013 Domino Federal Credit Union —__ xxxx50-1
6/12/2013 Domino Federal Credit Union xxxx00-1
6/14/2013 Zions First National Bank __xxxx457
6/14/2013 Capital One, N.A. XXxx893
3/14/2014 __CapitalOne,N.A. XXxx248 |
3/16/2014 ___Capital One, N.A. Xxxx4()2
7/13/2014 | Capital One, N.A. | Xxxx893

 

 

14. Onor about April 15, 2013, F.W., a party known to the Grand Jury, told

ae: the following tax refund was scheduled to be deposited into P|
bank account on April 18, 2013. Later the same day RE cv isco fi.
expect the payment tof account. On or about April 18, 2013

accounts received the following tax refund payment:

 

Indictment — Page 7
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 8 of 22 Pageid#: 8

 

 

 

 

 

 

' Overt Taxpayers’ Amount |
|_Act | Names | in USD Financial Institution Account
| eee. _ IG. & D. G. _|__9,445.00 | Zions First National Bank xxxx987

 

15. Onor about February 7, 2014, P.K., a party known to the Grand Jury, told

ae: the following tax refunds were scheduled to be deposited in a

bank accounts on February 10, 2014. Later the same day SE advised

expect the payments oT accounts. On or about February 10, 2014

bank accounts received the following tax refund payments:

 

Overt | Taxpayers’ Amount a |
Act Names | in USD | __ Financial Institution Account |
ddd. A.T. & J.T. 3, 000.00 | Woodforest } National Bank xxxx458 |

_ eee. A.T. & J.T. | 3,617.00 _ Capital One, N.A. xxxx893 |

 

 

 

 

 

 

 

 

 

 

16. Onor about February 22, 2014, P.K., a party known to the Grand Jury, told
a the following tax refunds, among others, were scheduled to be deposited
int ank account on February 26, 2014. On or about February 23, 2014,

EE «isc expect the payments (oR account. On or about

February 26, 2014 TE bank account received the following tax refund payments:

 

 

 

 

 

 

 

 

 

 

Overt Taxpayers’ Amount TO Financial Institution
_Act Names in USD | Account
fff. B.C. & CC. | 3,500.00 | First National Bank xxxx473
ges. | AS. & M.S. | 18, 540.00 | First National Bank xxxx473 |

 

 

 

17. Onor about March 26, 2014, P.K., a party known to the Grand Jury, told

that the following tax refunds, among others, were scheduled to be deposited

into ank accounts on March 28, 2014. Later the same day, P|

Indictment — Page 8
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 9of22 Pageid#: 9

advise to expect the payments of accounts On or about March 28,

2014, bank accounts received the following tax refund payments:

 

 

"Overt Taxpayers’ | Amount Financial Institution
Act _ Names in USD Account 7
hhh. | A.S. & B.S. | 4,400.00 | Capital One, N.A. xxxx248
iii. AS. & B.S. | 4,320.00 | Capital One, N.A. xxxx402
jij. | P-C.& RC. | 4,000.00 | Capital One, N.A. xxxx248
kkk. | P.C. & RC. | 4,063.00 | Capital One, N.A. xxxx402_|
I. | P.S.& B.S. | 4,000.00 | Capital One, N.A. xxxx248
mmm. | P.S. & B.S. | 4,533.00 | Capital One, N.A. xxxx402

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18. From on or about February 7, 2014, through on or about February 10, 2014,

BEE sirecteol transfer proceeds of tax refunds from an

accounts to Bank of America account xxxxxx1601. On or about February 10, 2014,

BE «o e2ccd in the following monetary transactions:

 

 

 

 

 

 

  

 

 

 

Overt | Amount |

Act — Monetary Transaction  _—_—si|s«~in' USD
Wire Transfer from Woodforest National Bank

nnn. Account No. xxxxxx458 o Bank | 5,000.00

___ of America Account No. Xxxxxx A.)

Wire Transfer from First National Bank Account

000. No. xxxxxx473 to Bank of 2,680.00

America Account No. xxxxxx1601 (O.A.)

 

 

19. On May 20, 2014 concealed the source of $65,500.00 in U.S.
currency located within, esidence by claiming the currency came from
disability settlements, when in fact, ad obtained the currency from income tax

refunds deposited into his bank accounts.

Indictment — Page 9
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 10 of 22 Pageid#: 10

20. | Coppola opened the following bank accounts and provided the bank account
information Lim At times, she used various accounts to receive and transfer

tax refunds.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Provided
Opened Financial Institution Account No. | to Okunoghae
g Pacific Western Bank / Kaiku Finance
siniaialaes (formerly First California Bank) mae 11/2012
6/28/2012 Citibank, N.A. XXxx983 9/9/2012
6/28/2012 Citibank, N.A. | _ xxxx910 9/9/2012
10/31/2012 Capital One, N.A. XXXx259 11/5/2012
11/19/2012 CIT Bank XXxx672 11/21/2012
12/24/2012 Huntington National Bank XXXx982 1/23/2013
12/24/2012 _ Huntington National Bank XXXX288 1/23/2013
1/6/2014 Bancorp Bank / InComm Financial XXXx952 3/12/2014
Unknown U.S. Bank XXxXx708 2/3/2013
Unknown TD Bank xxxx059 | 33/26/2013
Unknown Sallie Mae XXxx748 4/30/2013
Unknown Sutton Bank xxxx804 7/23/2013
Unknown TD Bank XXXXx536_ 8/22/2013
Unknown TD Bank XXXx907 8/22/2013

 

21. Onor about October 14, 2012, RE avisea Coppola to expect a
deposit of $8,489.10 into Coppola’s bank account. On or about October 31, 2012,
Coppola’s savings account xxxx910 at Citibank, N.A. received a deposit of $8,489.10
from a tax refund. The same day, Coppola transferred $7,000.00 of the funds to her
checking account xxxx983 at Citibank, N.A., and the funds were subsequently spent from
the checking account.

22. Onor about March 7, 2013, Coppola’s savings account xxxx982 at

Huntington National Bank received $7,522.02 from a tax refund. The same day,

Indictment — Page 10
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 11 of 22 Pageid#: 11

Coppola transferred the funds to her checking account xxxx288 at Huntington National
Bank, and the funds were subsequently spent from the checking account.
All in violation of 18 U.S.C. § 371.
COUNTS 2-8

Violation: 18 U.S.C. §§ 641 and
2 (Theft of Government Money)

l. The General Allegations section of this indictment is realleged and
incorporated by reference as though fully set forth herein.

De On or about the dates specified as to each count below, in the Eastern District
of Texas, the defendants, Bd
PT aided and abetted by others, both known and

unknown to the Grand Jury, did knowingly steal and convert to their own use and the use
of others, and knowingly receive, conceal, and retain for their own use and the use of others
knowing the same to have been stolen and converted, money belonging to the United States
Department of the Treasury, Internal Revenue Service, a department or agency of the

United States, namely income tax refunds having a value of more than $1,000:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| ; | Taxpayers’ Actual
| Count Paid Date _ Names | Deposit Actual Loss
2 2/10/2014 | ALTE & ST. $6,617 | $6,617
| 3 __ 2/26/2014 A.P. & AP. $5,811 $5,811
| 4 2/26/2014 | AS. & M.S. $18,540 $22,382
5 2/26/2014 B.C. & C.A.C. $3,500 $7,244
6 3/28/2014 AS. & BS. $8,832 $8,832
7 3/28/2014 P.C. & R.C. $8,063 $8,063 |
(8 | 3/28/2014 | PS.&BS. $8,533 | $8,533__|

Indictment — Page 11

 

 

 

 

All in violation of 18 U.S.C. §§ 641 and 2.
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 12 of 22 Pageid#: 12

COUNTS 9-15
Violation: 18 U.S.C. §§ 1028A
and 2
(Aggravated Identity Theft)
l. The General Allegations section of this indictment and Paragraph 2 of Counts

2-8 are realleged and incorporated by reference as though fully set forth herein.

2. On or about the dates specified as to each count below, in the Eastern District

of Texas, and elsewhere, the dcfendan:s

both known and unknown to the Grand Jury, did, without lawful authority, knowingly
transfer, possess, and use, means of identification of other persons, that is, individuals’
names, Social Security numbers, and dates of birth, during in and relation to a felony
enumerated in 18 U.S.C. § 1028A(c), that is, theft of government money, a violation of 18

U.S.C. § 641, as alleged in Counts 2-8:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i | Date of Taxpayers’
| Count | Offense Names |
/ 9 2/10/2014 AT.& NT. |
10 «| 2/26/2014 | AP. RAP. |
it | (2/26/2014 || AS. &MS. |
12 | «2/26/2014 | B.C.& CAC. |

13 3/28/2014 | AS.&BS.

14. | 3/28/2014 | P.C.&RC.

15 | 3/28/2014 | PS. &BS.

 

 

 

All in violation of 18 U.S.C. §§ 1028A and 2.

Indictment — Page 12
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 13 of 22 Pageid#: 13

COUNT 16
Violation: 18 U.S.C.
§§ 1956(a)(1)(B)(ii) and 2
(Money Laundering)
i The General Allegations section of this indictment is realleged and

incorporated by reference as though fully set forth herein.

on On or about February 27, 2014 and continuing through on or about February

28. 2014. in the Eastern District of Texas, the itn,
ee 2 wey

conduct and attempt to conduct a financial transaction affecting interstate and foreign
commerce, that is, a cash withdrawal of $7,000 from First National Bank account no.

XXxxxx4 1 2 i: a cash deposit of $6,100 into Regions Bank account no.

XXXXXX7827 (Chuntran Enterprise) on February 27, 2014, followed by a cash withdrawal
of $7,000 from First National Bank account no. xxxxxx4 125i on a cash
deposit of $6,100 into Regions Bank account no. xxxxxx7827 (Chuntran Enterprise) on
February 28, 2014, which involved the proceeds of a specified unlawful activity, that is,
theft of government money, a violation of 18 U.S.C. § 641, knowing that the transaction
was designed in whole and in part to avoid a transaction reporting requirement under State
and Federal law and that while conducting and attempting to conduct such financial
transaction knew that the property involved in the financial transaction represented the
proceeds of some form of unlawful activity.

All in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i1) and 2.

Indictment — Page 13
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 14 of 22 Pageid#: 14

COUNTS 17-18

Violation: 18 U.S.C. §§ 1957 and
2 (Money Laundering)

l. The General Allegations section of this indictment is realleged and
incorporated by reference as though fully set forth herein.

2. On or about the dates set forth below, in the Eastern District of Texas, and

    
    

elsewhere, the defendants,
did knowingly engage and attempt to engage in
the following monetary transactions by, through, and to a financial institution, affecting
interstate and foreign commerce, in criminally derived property of a value greater than
$10,000, that is the transfer of funds, such property having been derived from a specified

unlawful activity, that is, theft of government money, a violation of 18 U.S.C. § 641:

 

[ ‘Date _ | - Monetary Transaction Amount

Wire Transfer from First National Bank

Account No. xxxxxx4125

2/21/2 . 5
2121/2014 ae Bank of America Account $15,600

_ _ 0. Xxxxxx1601 (O.A.)

Wire Transfer from First National Bank
rwuvuvuT/ dS
3/3/2014 Account No. xxxxxx4125

a to Regions Bank Account No. $17,000
L_ —_ —__|__Xxxxxx7827 (Chuntran Enterprise) | oe

All in violation of 18 U.S.C. §§ 1957 and 2.

 

 

 

 

 

 

 

 

Indictment — Page 14
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 15 of 22 Pageid#: 15

COUNT 19
Violation: 18 U.S.C. § 1956(h)
(Conspiracy to Commit Money
Laundering)
1. The General Allegations section of this indictment is realleged and

incorporated by reference as though fully set forth herein.
Be From in or about August 2012, and continuing through in or about May 2014,

the exact dates being unknown to the Grand Jury, in the Eastern District of Texas, and

es: :: with others, both known and unknown to

the Grand Jury, did knowingly combine, conspire, and agree with each other and with other

 

persons known and unknown to the Grand Jury to commit offenses against the United
States in violation of 18 U.S.C. §§ 1956 and 1957, that is:

a. to knowingly conduct and attempt to conduct financial transactions
affecting interstate commerce and foreign commerce, which
transactions involved the proceeds of specified unlawful activity, that
is, theft of government money, a violation of 18 U.S.C. § 641,
knowing that the transaction was designed in whole and in part to
avoid a transaction reporting requirement under State and Federal law,
and that while conducting and attempting to conduct such financial
transaction knew that the property involved in the financial
transaction, represented the proceeds of some form of unlawful

activity, in violation of 18 U.S.C. § 1956(a)(1)(B)(ii):

Indictment — Page 15
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 16 of 22 Pageid#: 16

to knowingly conduct and attempt to conduct financial transactions
affecting interstate commerce and foreign commerce, which
transactions involved the proceeds of specified unlawful activity, that
is, theft of government money, a violation of 18 U.S.C. § 641,
knowing that the transactions were designed in whole and in part to
conceal and disguise the nature, location, source, ownership, and
control of the proceeds of specified unlawful activity, and that while
conducting and attempting to conduct such financial transactions,
knew that the property involved in the financial transactions
represented the proceeds of some form of unlawful activity, in
violation of 18 U.S.C. § 1956(a)(1)(B)(i); and

to knowingly engage and attempt to engage, in monetary transactions
by, through, and to a financial institution, affecting interstate and
foreign commerce, in criminally derived property of a value greater
than $10,000, and such property having been derived from a specified
unlawful activity, that is, theft of government money, a violation of

18 U.S.C. § 641, in violation of 18 U.S.C. § 1957.

All in violation of 18 U.S.C. § 1956(h).

Indictment — Page 16
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 17 of 22 Pageid#: 17

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
Pursuant to 18 U.S.C. § 981 (a)(1)(C), 18 U.S.C. § 982(a)(1), and 28 U.S.C. § 2461(c)

l. The allegation contained in Counts 1-19 are realleged and incorporated by
reference as though fully set forth herein for the purpose of alleging forfeiture to the United
States of America of certain property in which the defendant has an interest.

2 Upon conviction of any violation of 18 U.S.C. § 371, the defendants,

 

a. Michelle Coppola, shall forfeit to the United States any property, real or

personal, that constitutes or is derived from proceeds traceable to a violation of any offense
constituting “specified unlawful activity,” or a conspiracy to commit such offense, pursuant
to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

3 Upon conviction of any violation of 18 U.S.C. § 641, the defendants,

shall forfeit to the United States any property, real or personal, that

constitutes or is derived from proceeds traceable to a violation of any offense constituting
“specified unlawful activity.” or a conspiracy to commit such offense, pursuant to 18
U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

4. Upon conviction of any violation of 18 U.S.C. §§ 1956 or 1957, the

    

defendants,

shall forfeit to the United States any property, real or personal,

 

Indictment — Page 17
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 18 of 22 Pageid#: 18

involved in such offense, or any property traceable to such property, pursuant to 18 U.S.C.
§ 982(a)(1).

Ds The property which is subject to forfeiture, includes but is not limited to the

following:
Cash Proceeds
A sum of money equal to $1,117,697.00 in United States currency,
and all interest and proceeds traceable thereto, representing the
proceeds of the offense.

6. Pursuant to 21 U.S.C. § 853(p), as incorporated by reference by 18 U.S.C. §
982(b), if any of the forfeitable property, or any portion thereof, as a result of any act or
omission of the defendants:

a. Cannot be located upon the exercise of due diligence;
b. Has been transferred, or sold to, or deposited with a third party;
c. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or

Has been commingled with other property which cannot be subdivided

oO

without difficulty;
it is the intent of the United States to seek the forfeiture of other property of the defendants

up to the value of the above-described forfeitable properties, including, but not limited to,

de By virtue of the commission of the offenses alleged in this indictment, any
and all interest the defendants have in the above-described property is vested in the United

Indictment — Page 18
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 19 of 22 Pageid#: 19

States and hereby forfeited to the United States pursuant to 18 U.S.C. § 981(a)(1)(C), 18
U.S.C. § 982(a)(1), and 28 U.S.C. § 2461(c).

All pursuant to 18 U.S.C. § 981(a)(1)(C), 18 U.S.C. § 982(a)(1), and 28 U.S.C. §
2461(c) and the procedures set forth at 21 U.S.C. § 853, as made applicable through 18
U.S.C. § 982(b)(1).

A TRUE BILL

go Fe
GRAND JURY FOREPERSON

 

DL eI F
Date

 

JOSEPH D. BROWN
UNITED STATES ATTORNEY

Atri 6tienw

NATHANIEL C. KUMMERFELD
ASSISTANT UNITED STATES ATTORNEY

Indictment — Page 19
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 20 of 22 Pageid#: 20

IN THE UNITED STATES DISTRICT COURT

FOR

UNITED STATES OF AMERICA

 

THE EASTERN DISTRICT OF TEXAS

TEXARKANA DIVISION

NO. 5:19-CR-

COrn LOR OR SOR (OR SO? (OR? SO

§

MICHELLE COPPOLA (03) §

VIOLATION:

PENALTY:

SPECIAL ASSESSMENT:

 

VIOLATION:

PENALTY:

Indictment — Page 20

NOTICE OF PENALTY

 

COUNT 1

Title 18, United States Code § 371
Conspiracy

Imprisonment of not more than five (5) years; the greater of a
fine not to exceed $250,000, a fine not to exceed two times
the gross gain to the Defendant, or a fine not to exceed two
times the loss to the victim, or both such imprisonment and
fine; and a term of supervised release of not more than three
(3) years.

$100.00
COUNTS 2-8

Title 18, United States Code §§ 641 and 2
Theft of Government Money

Imprisonment of not more than ten (10) years; the greater of a
fine not to exceed $250,000, a fine not to exceed two times
the gross gain to the Defendant, or a fine not to exceed two
times the loss to the victim, or both such imprisonment and
fine; and a term of supervised release of not more than three
(3) years.
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 21 of 22 Pageid#: 21

SPECIAL ASSESSMENT: $100.00 each count

 

VIOLATION:

PENALTY:

COUNTS 9-15

Title 18, United States Code §§ 1028A and 2
Aggravated Identity Theft

Imprisonment of two (2) years and a fine of $250,000 to be
followed by not more than one (1) year supervised release.

This sentence is to run consecutively to any other sentence

imposed. A person convicted of a violation of this section

shall not be placed on probation.

SPECIAL ASSESSMENT: $100.00 each count

 

VIOLATION:

PENALTY:

COUNT 16

Title 18, United States Code §§ 1956(a)(1)(B)(i1) and 2
Money Laundering

Imprisonment of not more than twenty (20) years; the greater
of a fine not to exceed $500,000 or twice the value of the
monetary instrument or funds involved in the transportation,
transmission, or transfer, whichever is greater, or both such
imprisonment and fine; and a term of supervised release of
not more than three (3) years.

SPECIAL ASSESSMENT: $100.00

 

VIOLATION:

PENALTY:

COUNTS 17-18

Title 18, United States Code §§ 1957 and 2
Money Laundering

Imprisonment of not more than ten (10) years; the greater of a
fine not to exceed $250,000o0r not more than twice the amount
of the criminally derived property involved in the transaction,

or both such imprisonment and fine; and a term of supervised

release of not more than three (3) years.

SPECIAL ASSESSMENT: $100.00 each count

 

Indictment — Page 21
Case 7:20-cr-00022-MFU Document1 Filed 02/06/19 Page 22 of 22 Pageid#: 22

VIOLATION:

PENALTY:

COUNT 19

Title 18, United States Code § 1956(h)
Conspiracy to Commit Money Laundering

Imprisonment of not more than twenty (20) years; the greater
of a fine not to exceed $500,000 or twice the value of the
monetary instrument or funds involved in the transportation,
transmission, or transfer, whichever is greater, or both such
imprisonment and fine; and a term of supervised release of
not more than three (3) years.

SPECIAL ASSESSMENT: $100.00

Indictment — Page 22
